Citation Nr: 9915929	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1980 and from December 1983 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for 
service connection for residuals of a right knee injury.  A 
Travel Board hearing was scheduled for April 1999, but the 
veteran failed to report.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a right knee disability or a nexus between any current 
right knee condition and the veteran's active duty.


CONCLUSION OF LAW

The claim for service connection for residuals of a right 
knee injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The veteran contends that he injured his right knee in 
service in October 1978.  He stated in a July 1997 letter 
that he continues to experience problems with his knee when 
he walks up and down stairs and when he carries heavy 
objects.  He stated that the knee feels like it will go out 
and that the knee cap grinds.  He stated that the doctors he 
talked to told him "not to mess with it unless it got realy 
[sic] bad."

Service medical records confirm the October 1978 right knee 
injury.  The veteran reported for treatment, complaining that 
his knee had given way while he was bowling, and that this 
had happened twice previously.  On examination of the right 
knee there was no swelling, the patella was free floating, 
there was some crepitus and the joint opened to 1 centimeter.  
The veteran was diagnosed with chondromalacia of the right 
knee and dislocated patella by history.  The following day, a 
second examination was performed, and the veteran had full 
range of motion of the right knee.  There was no apprehension 
sign, no swelling, some pain when the patella was pushed 
laterally.  X-rays were taken which showed a loose body on 
tangential view.  A cylinder cast for two weeks was 
recommended.  Service records are silent for any mention of 
right knee until November 1993 on a periodic medical 
examination report.  On the report of medical history dated 
in that month, the notation "degenerative disease right 
knee" was made.  On the report of medical examination it is 
noted that the right knee has normal range of motion.  No 
further complaints of right knee problems are documented 
until February 1995 when the veteran complained of right knee 
pain of six months duration, corresponding with the veteran 
beginning work on a different type of airplane.  On 
examination, the knee was negative for swelling.  The veteran 
reported that the knee hurt with bending or stair climbing.  
It did not give way or lock, it was negative for Drawer and 
Lachmann's tests, reflex was +2, there was no ligament laxity 
found, and there was full range of motion.  Assessment was 
anterior knee pain and follow-up in one month was 
recommended.  Service medical records do not contain any 
further mention of complaints of treatment for right knee 
pain.

There are no records of post-service treatment in the claims 
file.  A VA examination was performed in November 1996, and 
x-rays were taken.  These found no evidence of bone or joint 
pathology and the impression was of a normal right knee.  On 
physical examination, the right patella appeared normal, 
there was no tenderness or swelling, range of motion was 
full.  There was no abnormality of the right knee.

As stated above, in order for a service connection claim to 
be well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The 
veteran has not shown a medical diagnosis of current 
disability.  Although there is evidence of an acute episode 
of knee pain in October 1978, there is no evidence that this 
condition became chronic.  The notation of "degenerative 
disease right knee" in the report of medical history from 
1993 does not show a current disability, as the recent x-ray 
evidence establishes that there are no joint or bone 
abnormalities of the right knee.  The veteran argues that the 
November 1996 examination was inadequate as it did not 
involve stair-climbing or heavy lifting, which are the 
activities which produce pain.  The Board finds that the 
examination, used appropriate tests for assessing pathology 
and was adequate. As the elements of a well-grounded claim 
are not shown, the claim for service connection must be 
denied.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.  If  additional evidence becomes available to 
the veteran indicating a knee problem, he May submit it in an 
attempt to reopen his claim.  


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

